


Exhibit 10.45

 

FIRST AMENDMENT TO SUBLEASE

 

This Amendment to the Sublease is entered into as of July 15, 1998, by and
between CALAMAR ENTERPRISES, INC., on behalf of a Limited Liability Company to
be formed, (the “Landlord”), and SILIPOS INC., a Delaware corporation having an
address at 366 Madison Avenue, Suite 1616, New York, New York 10017 (the
“Tenant”).

 

RECITALS

 

WHEREAS, the Landlord and Tenant entered into a Sublease as of May 21, 1998; and

 

WHEREAS, the Landlord is financing the premises as defined in the Sublease with
inter alia the Niagara County Industrial Development Agency (the “Project”); and

 

WHEREAS, the Niagara County Industrial Development Agency requires certain
reporting to it; and

 

WHEREAS, the Landlord and the Tenant desire to set forth the terms of this First
Amendment to the Lease to conform with the reporting requirements;

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
Landlord and the Tenant do hereby agree to the terms and conditions set forth in
this lease.

 

1.                                       Article 13 is amended by adding the
following as an additional paragraph to Section 13.13:

 

“Tenant shall in addition comply with and provide information as required, to
the extent applicable, by
Sections 2.2(J), 8.11, 8.12 and Exhibit F of the Lease between the Niagara
County Industrial Development Agency and the Landlord”, copies of which Sections
and Exhibit F are attached hereto and incorporated herein by reference.

 

2.                                       Except as above provided all the terms
and provisions of the lease entered into as of May 21, 1998 remain in full force
and affect.

 

 

LANDLORD:

 

CALAMAR ENTERPRISES, INC. on behalf of a Limited Liability Company to be formed

 

 

 

 

 

by:

/s/ Kenneth M. Franasiak

 

 

 

Kenneth M. Franasiak
President

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

SILIPOS INC.

 

 

 

by:

/s/ Joel E. Bickell

 

 

 

 

Joel E. Bickell
Chairman/CEO

 

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO SUBLEASE

 

This Amendment to the Sublease is entered into as of March 1, 1999, by and
between WILLIAMS ROAD HOLDINGS, LLC (the “Landlord”), and SILIPOS  INC., a
Delaware corporation having an address at 366 Madison Avenue, Suite 1616, New
York, New York 10017 (the “Tenant”).

 

RECITALS

 

WHEREAS, CALAMAR ENTERPRISES, INC., on behalf of a Limited Liability Company to
be formed and the Tenant entered into a Sublease as of May 21, 1998 and a First
Amendment to the Sublease on July 15, 1998 (collectively, the “Sublease”); and

 

WHEREAS, the Landlord is the Limited Liability Company which was so formed and
is now the Landlord designated in the Sublease; and

 

WHEREAS, the Landlord is about to obtain a loan (the “NCDC Loan”) from the
Niagara County Development Corporation (“NCDC”) and a loan from the New York Job
Development Authority (“JDA”) through NCDC (the “JDA Loan”) in connection with
the construction of the Premises (the “Project”); and

 

WHEREAS, the agreements evidencing such financing require the Landlord to comply
or cause the occupant of the Premises to comply with certain covenants and
reporting requirements regarding the use and occupancy of and employment at the
Premises; and

 

WHEREAS, the Landlord and Tenant desire to amend the Sublease to ensure
compliance by the Tenant with any such applicable covenants and reporting
requirements.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
Landlord and the Tenant do hereby agree to the terms and conditions set forth in
this Amendment to Sublease.

 

1.                                       Article 13 of the Sublease is hereby
further amended by adding the following as additional paragraphs to
Section 13.13:

 

“In addition to the foregoing, Tenant shall comply with and provide information
to NCDC or JDA, as applicable, the Landlord (for the purpose of enabling
Landlord to provide such information to NCDC and JDA as may be required by NCDC
and JDA) in connection with the NCDC Loan and the JDA Loan, to the extent
applicable to Tenant and for so long as the NCDC Loan and/or JDA Loan remains
outstanding, as follows:

 

NCDC Loan:

 

(a)                                  Tenant shall make good faith efforts to
achieve the project job goals (both for total jobs as well as low and moderate
income jobs) as such goals are established in

 

--------------------------------------------------------------------------------


 

the Employment Schedule provided by Tenant to Landlord as part of the Landlord’s
application to NCDC for the NCDC Loan, and Tenant shall make good faith efforts
to give preference to persons residing with the limits of the County of Niagara
when filling employment vacancies or hiring new employees, in accordance with
NCDC’s established policies to promote development of business within the County
of Niagara and to increase employment opportunities for Niagara County
residents.

 

(b)                                 Tenant shall:

 

(i)                                     Keep proper records, which records shall
be on a form provided by NCDC, shall be certified by Tenant and shall include,
without limitation, data on the residency, gross family income if provided by
job applicant, and position applied for, of all applicants for employment,
whether or not hired for that employment.  Tenant understands that such
employment data is necessary to enable NCDC to comply with the reporting
requirements in connection with the use of Federal funds.

 

(ii)                                  Furnish to NCDC by April 30th of each year
during the term of the Sublease or until the NCDC Loan is paid in full, if
sooner, an employee data report which report shall be on a form provided by
NCDC, shall be certified by Tenant and shall include, without limitation, data
on the residency, income if provided by job applicant, skill lovel and permanent
or temporary employment status of Tenant’s employees by gender and further
identified as members of a minority or non-minority group.  Tenant understands
that such employment data is necessary to enable NCDC to comply with the
reporting requirements in connection with the use of Federal funds.  Each such
report shall be kept confidential by NCDC and shall only be disclosed to the
United States Department of Housing and Urban Development (“HUD”), to the County
of Niagara or as otherwise required by law.

 

(c)                                  Tenant shall (i) conduct, and will cause
each subsidiary to conduct, their respective operations in compliance with the
applicable provisions of all federal, state or local laws, ordinances, rules,
regulations and orders applicable to Tenant’s operations at the Premises; and
(ii) promptly notify NCDC in writing if Tenant or any subsidiary receives any
notice or request for information from any governmental agency, other entity or
person, or if Tenant or any subsidiary provides any notice or information to any
such agency, entity or person, concerning the presence or  release of hazardous
substances, wastes or other materials (as such terms are defined by any
applicable federal, state or local law) within, on, from, related to, or
affecting, the Premises.

 

(d)                                 Upon the written request of NCDC and subject
to NCDC’s compliance with all applicable laws, ordinances, rules and
regulations, the NCDC may, at its own expense, erect a free standing sign on the
Premises (but not on the building) for a period of up to ninety (90) days, which
sign shall be satisfactory to NCDC and to Tenant and may recite, among other
things, that NCDC is providing financing for a portion of the Project.

 

(e)                                  During the term of the Sublease or until
payment of the NCDC Loan, if sooner, Tenant agrees as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Tenant will not discriminate against any
employee or applicant for employment because of race, color, religion, sex or
national origin.  Tenant will take affirmative action, to the extent required by
applicable laws, to ensure that applicants for employment are employed and that
employees are treated during employment, without regard to their race, color,
religion, sex or national origin.  Such action shall include, but not be limited
to, the following: employment; termination; rates of pay or other forms of
compensation; and selection for training, including apprenticeship.  Tenant
agrees to post in conspicuous places, available to employees and applicants for
employment, notices to be provided by NCDC setting forth the provisions of this
nondiscrimination clause.

 

(ii)                                  Tenant will, in all solicitations or
advertisements for employees placed by or on behalf of Tenant, state that all
qualified applicants will receive consideration for employment without regard to
race, color, religion, sex or national origin.

 

(iii)                               Tenant will comply with all applicable
provisions of Executive Order 11246 of September 24, 1965 and of the rules,
regulations and relevant orders of the Secretary of Labor.

 

(iv)                              Tenant will furnish all information and
reports required by Executive Order 11246 of September 24, 1965 and by the
rules, regulations and orders of the Secretary of Labor, or pursuant thereto,
and will permit access to its books, records and accounts by the Department and
Secretary of Labor for purpose of investigation to ascertain compliance with
such rules, regulations and orders.

 

(v)                                 Tenant will include the provisions of
Subparagraphs (e)(i) through (e)(v) in every subcontract, purchase order or loan
agreement unless exempted by rules, regulations or orders of the Secretary of
Labor issued pursuant to Section 204 of Executive Order 11246 of September 24,
1965 so that such provisions will be binding upon each subcontractor, vendor or
borrower.  Tenant will take such action with respect to any subcontractor,
vendor or borrower as a result of such direction by the Department, and Tenant
may request the United States to enter into such litigation to protect the
interest of the United States.

 

(vi)                              Tenant will comply with all the applicable
requirements of Section 114 of the Clean Air Act, as amended (42 USC 1857C-8),
and Section 308 of the Federal Water Pollution Control Act, as amended (33 USC
1318), relating to inspection, monitoring, entry, reports and information, as
well as all other requirements specified in said Section 114 and Section 308,
and all regulations and guidelines issued thereunder.

 

JDA Loan:

 

(a)                                  Tenant shall permit JDA to have access to,
and examine at all reasonable times during normal business hours upon reasonable
prior notice, its properties, minute books,

 

3

--------------------------------------------------------------------------------


 

books of account and financial records, and other corporate records for the sole
purpose of determining compliance with the provisions hereof applicable to JDA.

 

(b)                                 Tenant shall, upon request of Landlord or
JDA, furnish to JDA within one hundred twenty (120) days after the closing of
its fiscal year:

 

(i)                                     financial statements fairly presenting
the results of its operations for such fiscal year prepare by an independent
certified public accountant, and

 

(ii)                                  a certificate of its president or one of
its vice presidents or other authorized person stating that a review of its
activities during such fiscal year has been made under the supervision of such
president or vice president or other authorized person with a view to
determining whether or not it has fulfilled its obligations under this Second
Amendment to Sublease applicable to the JDA Loan, the provisions of the JDA
Statute as may be applicable to the Tenant, and the rules and regulations of JDA
as may be applicable to the Tenant, and that to the best of his/her knowledge
and belief, it has fulfilled all such obligations, or specifying all defaults of
which he/she has knowledge.

 

(c)                                  Tenant shall comply with all applicable
Federal and State legal requirements pertaining to
non-discrimination and equal opportunity in hiring and operational practices,
and with the Non-Discrimination and Affirmative Action Policy Rider annexed
hereto.

 

(d)                                 Within thirty (30) days after the first
anniversary date of the JDA Loan and annually thereafter for the term of the JDA
Loan, Tenant shall, upon request of Landlord or JDA, provide Landlord or JDA
with a certificate of an authorized officer as to the number of full time
employees and part time employees in the employ of Tenant on such dates.

 

(e)                                  Tenant authorizes the State Department of
Labor to furnish to JDA any information requested by JDA respecting employment
for the purposes of JDA’s statutory requirements (Section 537 N.Y. Labor Law).

 

(f)                                    Tenant shall notify JDA in writing as
soon as possible of any change of its State Unemployment Identification Number.

 

(g)                                 Upon request of JDA, Tenant shall provide to
JDA such further information concerning its business affairs and financial
condition as JDA may reasonably request for the sole purpose of determining
compliance with the provisions hereof applicable to JDA.

 

(h)                                 Except to the extent otherwise provided in
the Sublease, Tenant shall continually occupy the Premises.

 

(f)                                    Except to the extent otherwise provided
in the Sublease, Tenant shall comply with all applicable requirements set forth
in any insurance policy carried with respect

 

4

--------------------------------------------------------------------------------


 

to the Premises and with all applicable statutes, rules, regulations, and orders
of any Federal, State or municipal authority having jurisdiction over the
Premises and shall obtain, comply with and review on a timely basis all
applicable permits and approvals required for the conduct of its operations at
the Premises.  Tenant currently has all such required permits and approvals.

 

(g)                                 Tenant covenants that the Premises shall be
used only for the operation of an Eligible Business Facility or a Manufacturing
Plant as defined in the JDA Statute and that the Premises shall not be used by a
mercantile or service establishment selling goods or services directly to the
general public.

 

(h)                                 The Tenant agrees that should JDA as a
result of the occurrence of an event, with respect to Tenant only, described in
Section 9.18 or in Article XI of the Loan and Use Agreement executed and
delivered by Landlord on March 12, 1999 in connection with the JDA Loan,
increase the rate of interest to Landlord on the JDA Loan, the base rent
reserved herein shall be raised dollar for dollar to reflect the increased
interest expense actually incurred unless modified or waived by JDA provided,
however, that such rent increase shall be effective only for so long as the
event giving rise to the increase is unremedied Landlord is required by JDA to
pay such increased interest.  Landlord authorizes Tenant to negotiate directly
with JDA in connection with any proposed increase and to seek a modification or
waiver of this provision with JDA.”

 

2.                                       Except as above provided, all the terms
and provisions of the Sublease remain in full force and effect.

 

LANDLORD:

TENANT:

WILLIAMS ROAD HOLDINGS, LLC

SILIPOS INC.

 

 

 

 

By:

/s/ Kenneth M. Franasiak

 

By:

/s/ Joel E. Bickell

 

 

 

Kenneth M. Franasiak, President

 

Joel E. Bickell, Chairman/CEO

 

5

--------------------------------------------------------------------------------


 

SUBLEASE

 

This sublease (this “Lease”) is entered into as of May 21, 1998, by and between
CALAMAR ENTERPRISES, INC. on behalf of a Limited Liability Company to be formed,
(the “Landlord”), and SILIPOS INC., a Delaware corporation having an address at
366 Madison Avenue, Suite 1616, New York, New York 10017 (the “Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant desire that Landlord construct a medical products
manufacturing and distribution facility for sublease to Tenant; and

 

WHEREAS, Landlord intends to enter into as lessee, an Agency Lease with Niagara
County Industrial Development Agency with respect to such facility; and

 

WHEREAS, Landlord and Tenant desire to set forth the terms on which such
manufacturing and distribution facility will be constructed and subleased to the
Tenant, all as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
Landlord and the Tenant do hereby agree to the terms and conditions set forth in
this lease.

 

1.1                                 Definitions.  The following terms, have the
meaning indicated or referred to below.

 

“Additional Rent” means all charges payable by the Tenant pursuant to this Lease
other than Annual Fixed Rent, including without implied limitation, the Tenant’s
Tax Expense as provided in Section 3.2; the Tenant’s Operating Expenses in
accordance with Section 3.3; amounts payable for Additional services pursuant to
Section 3.5.

 

“Agency” mean the Niagara County Industrial Development Agency, a New York
public benefit corporation located at 2055 Niagara Falls Boulevard, Niagara
Falls, New York 14304.

 

“Agency Lease” means that Agency Lease Agreement to be entered into between the
Agency and the Landlord with respect to the Premises and/or Property.

 

“Annual Fixed Rent” means the applicable annual rent for the Initial Term and
any Extension Term as set forth in Exhibit A attached to and made a part hereof.

 

“Building” means a building to be constructed by Landlord of not less than
35,000 square feet of gross building area with the amount of rentable square
feet to be calculated in accordance with the construction Standards set forth in
Exhibit B attached to and made a part hereof.

 

--------------------------------------------------------------------------------


 

“Commencement Date” –has the meaning set forth in Section 2.2.

 

“Consulting Engineer” means Nussbaumer & Clarke, Inc. or any other consulting
engineer retained by Tenant upon prior notice to Landlord, at Tenant’s sole cost
and expense.

 

“Consumer Price Index” means the Consumer Price Index, for all Urban Consumers
(CPI-U, All Cities Index, 1982-84 base year), prepared by the United States
Department of Labor Bureau of Labor Statistics, and in the event such index is
not in existence when any determinations using it are to be made, or the basis
for calculating such index shall have been changed, the most equivalent index
published by the United States Bureau of Labor Statistics or by any successor
governmental agency or if none is published by such agency, then the most
equivalent index as may then be published by a non-governmental agency as in
each case reasonably selected by the Landlord with the approval of the Tenant
not to be unreasonably withheld or delayed.

 

“Extension Term” means the applicable term for which the Lease may be extended
pursuant to the Extension Options set forth in Section 2.3.

 

“External Causes” means (i) Acts of God, war, civil commotion, fire, flood or
other casualty, strikes or other extraordinary labor difficulties, shortages of
labor or materials or equipment in the ordinary course of trade, government
order or regulations or other cause not reasonably within the Landlord’s control
and not due to the fault or neglect of the Landlord, and (ii) any act, failure
to act or neglect of the Tenant or the Tenant’s servants, agents, employees,
licensees or any person claiming by, through or under the Tenant, which delays
the Landlord in the performance of any act required to be performed by the
Landlord under this Lease.

 

“Initial Term” means twenty (20) years.

 

“Land” means the parcel of land situated in the Town of Wheatfield, Niagara
County, described on Exhibit C attached to and made a part hereof.

 

“Landlord’s Original Address” has the meaning set forth in Exhibit A.

 

“Landlord’s Representations and Warranties” means the representations and
warranties of the Landlord as set forth in Section 4.5.

 

“Lease” means this sublease agreement between Landlord and Tenant.

 

“Lease Year” means each period of one year during the Term commencing on the
Commencement Date or on any anniversary thereof.

 

“Permitted Uses” has the meaning set forth in Section 7.1.

 

2

--------------------------------------------------------------------------------


 

“PILOT Agreement” means the agreement for payment-in-lieu of real estate taxes
to be entered into between the Agency and the Landlord with respect to the
Premises.

 

“Premises” and/or “Property” means collectively the Building and the Land.

 

“Rent Commencement Date” has the meaning set forth in Section 2.2.

 

“Tenant’s Original Address” has the meaning set forth in Exhibit A.

 

“Term” means the Initial Term together with any Extension Term if extended by
the Tenant pursuant to Section 2.3 following Initial Term, whichever is
applicable.

 

2.                                       Premises and Term.

 

2.1                                 Premises.  The Landlord hereby leases to the
Tenant, and the Tenant hereby leases from the Landlord, for the Term, the
Premises.  The Tenant acknowledges that, except as expressly set forth in the
Lease, there have been no representations or warranties made by or on behalf of
the Landlord with respect to the Premises.  The taking of possession of the
Premises by the Tenant shall conclusively establish that the Premises is at such
time in satisfactory condition and built In accordance with the Plans and
Specifications, subject only to punch list items as hereafter set forth and the
Landlord’s Representations and Warranties.

 

2.2                                 Commencement Date.  “Commencement Date”
means the date which is the earlier of (i) fifteen (15) days after the date the
Building is completed by Landlord in accordance with the Tenant’s Plans and a
Certificate of Occupancy Issued by the Town of Wheatfield, New York; or (ii) the
date on which the Tenant occupies with Landlord’s permission, any portion of the
Building for the conduct of its business operations.  Landlord and Tenant shall
execute an Amendment to this Lease indicating the actual Commencement and
Termination Dates as soon as ascertained.

 

2.3                                 Extension Option.  Provided that there
exists no Event of Default uncured as of the Commencement of either of the
Extension Terms, other than any which have been waived by the Landlord, the
Tenant shall have the right to extend the Term hereof for two (2) periods of
five (5) years, each of which such option to extend to be exercised by the
giving of written notice by the Tenant to the Landlord at least nine (9) months
prior to the expiration of the then current term.  Upon the giving of such
notice, this Lease and the Term hereof shall be extended, for an additional term
of five (5) years, without the necessity for the execution of any additional
documents.  Time is of the essence in the giving of such notice.  The Extension
Term shall be upon all the terms, conditions and provisions of this Lease.

 

3.                                       Rent and Other Payments.

 

3.1                                 Annual Fixed Rent.  From and after the
Commencement Date the Tenant shall pay, without notice or demand, monthly
installments of one-twelfth (1/12th) of the Annual Fixed Rent in effect and
applicable to the Premises in advance on the first day of each

 

3

--------------------------------------------------------------------------------


 

calendar month for each full calendar month of the Term and of the corresponding
fraction of said one-twelfth (1/12th) for any fraction of a calendar month at
the beginning or end of the Term.  The Annual Fixed Rent applicable to the
Premises during the Initial Term and any Extension Term shall be as set forth in
Exhibit A.

 

3.2                                 Real Estate Taxes.  From and after the
Commencement Date, during the Term, the Tenant shall pay, as Additional Rent,
the Tenant’s Tax Expenses for the Premises, in accordance with this Section 3.2.
 The terms used in this Section 3.2 are defined as follows:

 

(a)                                  “Tax Year” means the 12-month period
beginning July 1 each year or if the appropriate governmental tax fiscal period
shall begin on any date other than July 1, such other date.

 

(b)                                 “The Tenant’s Tax Expenses” with respect to
any Tax Year means the aggregate Real Estate Taxes on the Property with respect
to that Tax Year.

 

(c)                                  “Real Estate Taxes” means all taxes,
including any payment in lieu of taxes required by the PILOT Agreement and
special assessment of every kind and nature assessed by any governmental
authority on the applicable property.  The amount of special taxes or special or
betterment assessments to be included shall be limited to the amount of the
installment (plus any interest thereon) of such special tax or special
assessment (which shall be payable over the longest period permitted by law)
required to be paid during the Tax Year in respect of which such taxes are being
determined.  There shall be excluded from such taxes all income, estate,
succession, inheritance, excess profit, franchise and transfer taxes; provided,
however, that if at any time during the Term the present system of ad valorem
lieu of the whole or any part of the ad valorem tax on real property, there
shall be assessed on the Landlord a capital levy or other tax on the gross rents
received with respect to the Property, or a Federal, State, County, Municipal,
or other local income, franchise, excise or similar tax, assessment, levy or
charge (distinct from any now in effect) based, in whole or in part, upon any
such gross rents, then any and all of such taxes, assessments, levies or
charges, to the extent so based, shall be deemed to be included within the term
“Real Estate Taxes.”

 

Payments by the Tenant on account of the Tenant’s Tax Expenses shall be made by
the Tenant directly to the appropriate taxing authority as and when due, after
receipt by the Tenant of bills therefor and Tenant shall provide the Landlord
with supporting documentation within thirty (30) days thereafter confirming each
such payment.

 

Landlord may either in its own discretion or upon the request of the Tenant, at
any time or times during the Term, bring a proceeding to contest or seek a
refund of any Real Estate Taxes assessed against the Premises or contest the
assessed value thereof.  Upon the election of the Landlord not to do so, the
Tenant may bring such a proceeding.  In the event such a proceeding results in a
tax or economic benefit to be recognized by the Tenant during the Term or is a
proceeding undertaken by Landlord at Tenant’s request, the Landlord and Tenant
will share equally the reasonable documented out-of-pocket costs of such
successful proceeding such as attorneys fees and appraisal fees.  In the event
such proceeding is

 

4

--------------------------------------------------------------------------------


 

unsuccessful, the parties will share equally the reasonable documented cost of
the appraisal only up to a maximum cost to either party of $2,000.00.  The
applicable payment of such costs will be due within thirty (30) days after
receipt of supporting documentation.

 

3.3                                 Operating Expenses.  From and after the
Commencement Date, during the Term the Tenant shall pay to the Landlord, as
Additional Rent, the cost of insurance provided by Landlord pursuant to
Section 8.4.

 

3.4                                 Other Utility Charges.  During the Term the
Tenant shall pay directly to the provider of the service, all separately metered
charges for steam, heat, gas, electricity, fuel, water, sewer and other services
and utilities furnishes to the Premises.

 

3.5                                 Additional Services.  If the Tenant requests
and the Landlord elects to provide any services to the Tenant in addition to
those otherwise set forth in the Lease, the Tenant shall pay to the Landlord, as
Additional Rent, the reasonable amount billed by Landlord for such services.
 Such services shall be paid for at the time and in a fashion in which Annual
Fixed Rent under this Lease is payable.

 

3.6                                 No Offsets.  Annual Fixed Rent and
Additional Rent shall be paid by the Tenant without offset, abatement or
deduction, provided, however, that nothing contained herein shall affect or
otherwise impair the ability of Tenant to enforce any final judgment or order
obtained against the Landlord as a result of any default by the Landlord under
this Lease, from such Annual Fixed Rent, Additional Rent or any monies otherwise
due Landlord under this Lease unless and for so long as enforcement of such
judgment or order is stayed pending appeal.

 

3.7                                 Net Lease.  It is understood and agreed that
this Lease Is a Net Lease and that the Annual Fixed Rent is absolutely net to
the Landlord excepting only the Landlord’s obligations to pay any debt service
on the Property, to perform the Landlord’s obligations pursuant to the Agency
Lease and to perform those obligations of the Landlord expressly set forth in
this Lease.

 

4.                                       Construction of Improvements.  Subject
to the provisions of Section 4.1 relating to change orders, Landlord shall at a
total cost not to exceed $2,770,000 plus the cost of acquiring the Land:

 

(a)                                  Perform all Property site work including,
but not limited to, grading, paving, curbing, parking, sidewalks, landscape,
utilities, soils test, environmental reports,

 

(b)                                 Construct on the Property a manufacturing
and distribution Building approximately 35,000 square feet, 28,000 of which
shall be for manufacturing and distribution space and the remaining 7,000 square
feet for office space.  The exterior of the Building will be a split-faced block
or tilt-up concrete masonry and EIFS System finish with expansive glass.  The
building shall be built in conformance with Landlord’s Design Drawings and the
Tenant’s Plans as both are defined in Section 4.1,

 

5

--------------------------------------------------------------------------------


 

(c)                                  Maintain, or cause its general contractor
to maintain, a comprehensive builder’s risk insurance policy insuring the full
replacement cost of the Building work until the date that Landlord delivers
possession of the Premises to Tenant in accordance with Section 2.2, and

 

(d)                                 Landlord shall assign or cause to be
assigned to Tenant as of the Commencement Date, all warranties from other
vendors including without limitation, warranties for roofing, HVAC, fixtures and
other building materials and shall deliver to Tenant all warranty documentation
with respect thereto.

 

4.1                                 Drawings.  Promptly after the date of this
Lease, Landlord shall submit to Tenant for review by the Consulting Engineer a
copy of Landlord’s schematic design drawing for the Building (“Landlord’s Design
Drawings”) and for the site grading and utility Plans for the property, prepared
by an architect licensed in the State of New York selected by Landlord, which
shall designate the location of major mechanical systems and shall contain
renderings and exterior elevation of the Building, together with a site plan
showing the location of all of the improvements to be located within the
Property.  The Consulting Engineer shall give Landlord written notice of its
approval or give written notice of its specific objections within-five (5) days
after receipt of Landlord’s Design Drawings.  If the Consulting Engineer does
not respond within said five (5) days, then Landlord may send a second notice
requesting such approval, and if the Consulting Engineer does not respond within
five (5) days from said second notice, then Landlord’s Design Drawings shall be
deemed approved by the Consulting Engineer.  If the Consulting Engineer delivers
written notice of objection to Landlord’s Design Drawings, Landlord and the
Consulting Engineer shall engage in a good faith effort to resolve the
objection.  Within forty-five (45) days after Landlord’s receipt of the
Development Approvals Notice (defined in paragraph 4.2) Landlord shall submit to
the Consulting Engineer a copy of detailed plans and specifications, prepared
and stamped by an architect selected by Landlord and licensed in the State of
New York, for the construction of the Building and sidewalks and landscaping
adjacent to the Building, together with detailed plans and specifications for
site grading and utility plans and for all improvements to be located within the
Property (such plans and specifications being hereinafter called “Tenant’s
Plans”).  Tenant’s Plans shall be consistent with the approved Landlord’s Design
Drawings, and shall be attached hereto and incorporated herein as Exhibit D.
 Tenant’s Plans shall be subject to the prior approval of the Consulting
Engineer, which approval shall not be unreasonably withheld or delayed.  The
Consulting Engineer shall give Landlord written notice of its approval or give
written notice of its specific objections within eight (8) days after receipt of
Tenant’s Plans.  If the Consulting Engineer does not respond within said eight
(8) days then Landlord may send a second notice requesting such approval, and if
the Consulting Engineer does not respond within five (5) days from said second
notice then Tenant’s Plans shall be deemed approved by the Consulting Engineer.
 If the Consulting Engineer delivers written notice of objection to Tenant’s
Plans, Landlord and the Consulting Engineer shall engage in a good faith effort
to resolve the objection.  After Tenant’s Plans have been approved by the
parties, the Tenant’s Plans shall not be changed or modified in any manner by
Landlord or Landlord’s general contractor (a) without the prior approval and
consent of the Consulting

 

6

--------------------------------------------------------------------------------


 

Engineer, which approval shall not be unreasonably withheld if the requested
change does not alter the character or quality of the Building and does not
increase the cost of the Building or (b) except pursuant to a written change
order executed by Landlord or Landlord’s Contractor and Tenant (“Approved Change
Order”) with any additional cost to be paid by Tenant if so provided in such
change order.  To the extent Tenant is required to pay for any additional cost
pursuant to an Approved Change Order, Landlord shall provide Tenant with an AIA
Form requisition for payment properly completed and signed by Landlord’s
architect for Tenant’s payment obligation upon completion of the work described
in such Approved Change Order, and Tenant shall deliver payment to Landlord
within thirty (30) days of Tenant’s receipt thereof.

 

4.2                                 Permit Date. Landlord shall with due
diligence from and after Tenant’s Plans and Specifications have been approved by
both Landlord and Tenant, be responsible for obtaining all zoning, zoning
variances, development plan, site plan and right to build approvals necessary
for the construction of the Building.  If zoning, zoning variances, development
plan or right to build approvals are necessary, Landlord shall with due
diligence from and after the date of this Lease, apply for and obtain such
approvals. When all necessary zoning, zoning variances, development plans and
right to build approvals have been obtained, Landlord without delay shall
provide written notice to Tenant (the “Development Approvals Notice”), In
addition, Landlord shall be responsible for obtaining the building permit for
the construction of the Building, and Landlord shall with due diligence from and
after Tenant’s Plans and Specifications have been approved by both Landlord and
Tenant, apply for and seek to obtain the issuance of the building permit. Upon
obtaining the building permit, Landlord without delay shall provide written
notice to Tenant.  The day on which the last necessary governmental license,
permit, certification and approval Is obtained to enable construction of the
Building is referred to herein as the “Permit Date”.

 

4.3                                 Completion and Acceptance.  Landlord shall
in good faith use its best efforts to complete construction of all Improvements
by January 31, 1999 and to provide sixty (60) days’ prior notice to Tenant, but
in no event less than thirty (30) days’ prior notice to Tenant of the date
Landlord expects to complete Landlord’s Building.  Upon substantial completion
of Landlord’s Building, Tenant shall place and install in the Building, Tenant’s
Trade Fixtures.  The Property shall be treated as having been substantially
completed when the work described in the final Tenant’s Plans has been
substantially completed in accordance with the Tenant’s Plans except for minor
items of work and minor adjustments which shall be the subject of a punch list
as provided below, provided that the status of such Items does not materially
interfere with the Tenant’s proposed use of the Premises, and the issuance of a
Certificate of Occupancy to the Landlord and delivery of same to the Tenant.
 Landlord’s construction shall be performed in a good and workmanlike manner and
in compliance with all applicable ordinances, orders, rules, regulations and
requirements of duly constituted public authorities.  Tenant and the Consulting
Engineer shall, within Sixty (60) days after Tenant takes possession of the
Building for Installation of Tenant’s Trade Fixtures, provide to Landlord a
“punch list” identifying all items of which Landlord failed to perform in
accordance with Tenant’s Plans, and Landlord shall promptly complete all items
which are reasonably

 

7

--------------------------------------------------------------------------------


 

identified on such punch list.  Notwithstanding any of the foregoing, payment of
Annual Fixed Rent and Additional Rent shall commence as provided in Section 2.2.

 

4.4                                 Tenant’s Right to Inspect Construction.
 Tenant and the Consulting Engineer shall have access to the Premises and
Building at all times during the performance of Landlord’s work and shall be
permitted to inspect Landlord’s work, but shall not Interfere with, delay,
interrupt, stop or correct any such work at the site.  In the event the
Consulting Engineer believes that any of the work is not in accordance with the
Landlord’s Design Drawings or the Tenant’s Plans, the Consulting Engineer shall
provide written notice to the Landlord within twenty-four (24) hours setting
forth in detail such deficiencies.  The Landlord shall then promptly meet with
Landlord’s duly licensed independent professional architect and the Consulting
Engineer to review the alleged deficiencies and take any corrective action as
such architect shall reasonably determine in good faith exercise of its
independent professional judgment.

 

4.5                                 Landlord’s Representations and Warranties.
 To induce the Tenant to enter into this Lease, Landlord represents and warrants
to the Tenant as follows:

 

(a)                                  Upon purchase of the Land, Landlord or the
Agency will have marketable or insurable fee title to the Premises free and
clear of all liens, encumbrances and restrictions other than the lien of
mortgages granted by the Landlord in connection with financing the purchase of
the Land and/or construction of the Building and restrictions and utility
easements of record that will not impair the intended beneficial use and
occupancy of the Premises by the Tenant under this Lease;

 

(b)                                 The Premises as of the Commencement Date
will be in compliance with all applicable federal, state and local building
codes and zoning laws and environmental laws and regulations, including laws and
regulations relating to wetlands, and there has not occurred at the Premises any
release of Hazardous Materials or Hazardous Substances as defined in
Section 7.3(a); and

 

(c)                                  Except for matters expressly covered by any
express third party warranty described in Section 4(d), Landlord warrants and
shall cause its contractor to warrant for a period of one (1) year from the
Commencement Date, that the Premises and Building have been built in accordance
with the Landlord’s Design Drawings and the Tenant’s Plans and are free from
defects in materials and workmanship.

 

5.                                       Alterations.

 

5.1                                 The Tenant shall not make alterations or
additions to the Building except with the prior approval of the Landlord, which
approval shall not be unreasonably withheld or delayed.  The Landlord shall not
be deemed unreasonable for withholding approval of any alterations or additions
which (i) involve or might materially alter any structural or exterior element
of the Building or any area or element of the Property, (ii) will require
unusual expense to readapt the Property to normal use unless the Tenant first
gives assurance

 

8

--------------------------------------------------------------------------------


 

acceptable to the Landlord that such readaptation will be made prior to such
termination without expense to the Landlord, or (iii) which would not be
compatible with existing mechanical or electrical, plumbing, HVAC or other
systems in the Building, in each case, as reasonably determined by the Landlord.

 

5.2                                 Ownership of Alterations.  All alterations
and additions which are permanently affixed to the Building and cannot be
removed without causing substantial structural damage, shall be part of the
Building and owned by the Landlord.  All other alterations and additions may be
removed by the Tenant within its discretion at Tenant’s expense and Tenant shall
repair any damage caused by such removal.

 

5.3                                 Construction Requirements for Alterations.
 All construction work by the Tenant shall be done in a good and workmanlike
manner employing only first class materials and in compliance with all
applicable laws and all lawful ordinances, regulations and orders of
Governmental authority and insurers of the Property.  The Landlord or Landlord’s
authorized agent may (but without any implied obligation to do so) inspect the
work of the Tenant at reasonable times and shall give notice of observed defect.
 All of the Tenant’s alterations and additions and installation of furnishings
shall be coordinated with any work being performed by the Landlord and in such
manner as to maintain harmonious labor relations and not to damage the Building
or interfere with Building construction or operation and, except Installation of
furnishings, shall be performed by the Landlord’s general contractor or by
contractors or workmen first approved by the Landlord, which approval the
Landlord agrees not to unreasonably withhold or delay.  The Tenant, before
starting any work, shall receive and comply with Landlord’s reasonable
construction rules and regulations and shall cause Tenant’s contractor(s) to
comply therewith, shall secure all licenses and permits necessary therefor and
shall deliver to the Landlord a statement of the names of all its contractors
and subcontractors and the estimated cost of all labor and material to be
furnished by them and in any case where the estimated cost of construction will
exceed $500,000, shall furnish security reasonably satisfactory to the Landlord
protecting the Landlord against liens arising out of the furnishing of such
labor and material; and cause each contractor to carry worker’s compensation
insurance in statutory amounts covering all the contractors’ and subcontractors
employees and comprehensive general public liability insurance with aggregate
limits of not less than $3,000,000 or as the Agency may reasonably require,
covering personal Injury and death and property damage (all such insurance to be
written in companies approved reasonably by the Landlord and insuring the
Landlord, such individuals and entities affiliated with the Landlord as the
Landlord may designate, and the Tenant as well as the contractors and to contain
a requirement for at least thirty (30) days notice to the Landlord prior to
cancellation, non-renewal or material change, and to deliver to the Landlord
certificates of all such insurance.

 

5.4                                 Payment for Tenant Alterations.  The Tenant
agrees to pay promptly when due the entire cost of any work done on the Premises
by the Tenant, its agents, employees Independent contractors performed or
furnished in connection therewith so as not to allow any mechanics lien to
attach to the to the Building or the Property and promptly to discharge any such
liens which may so attach.  If any such lien shall be filed against the Building
or the

 

9

--------------------------------------------------------------------------------


 

Property and the Tenant shall fail to cause such lien to be discharged within
ten (10) days after the filing thereof, the Landlord may cause such lien to be
discharged by payment, bond or otherwise, without investigation as to the
validity thereof or as to any offsets or defenses which the Tenant may have with
respect to the amount claimed.  The Tenant shall reimburse the Landlord, as
Additional Rent, for any cost so incurred and shall indemnify and hold harmless
the Landlord from and against any and all claims, costs, damages, liabilities
and expenses (including reasonable attorney’s fees) which may be incurred or
suffered by the Landlord by reason of any such lien or its discharge.

 

6.                                       Maintenance Repairs and Replacements.

 

6.1                                 Landlord’s Responsibilities.  Except as set
forth in Section 6.2, Landlord shall at its sole cost and expense, make such
repairs and replacements to (a) the major structural components of the Building
including all exterior walls and floor slabs, but excluding the exterior of the
roof and roof deck, (b) the components of the water, sewer, gas and electrical
systems leading to the Building including mains, laterals and transformers,
(c) the parking lot and (d) the exterior lighting fixtures (but not bulbs, which
shall be the Tenant’s responsibility) located on the Premises, all as may be
necessary to keep and maintain the same in serviceable condition during the
Term, unless and to the extent that such repair or replacement is necessitated
by the negligent or intentional act of the Tenant, its employees, servants or
agents, in which case the Tenant shall pay the reasonable documented cost
thereof.

 

6.2                                 Tenant’s Responsibilities.  Tenant shall at
its sole cost and expense:

 

(a)                                  keep the Premises neat and clean,

 

(b)                                 maintain and make all repairs and
replacements to (i) the exterior of the roof and roof deck, (ii) all
non-structural components of the Building and (iii) the plumbing, heating, air
conditioning, electrical and sprinkler systems (if any) located on and within
the Building,

 

(c)                                  arrange for all ordinary repairs and
maintenance (but not replacements or repaving since same are the responsibility
of the Landlord) to the parking lot, including striping, minor patching, sealing
and snowplowing, and

 

(d)                                 arrange for all lawn and shrubbery care and
replacement as needed and garbage removal,

 

as in the reasonable judgment of the Landlord is necessary to keep the same in
good appearance, order and repair during the Term, except for the Landlord’s
Responsibilities in Section 6.1 and further excepting those repairs for which
the Landlord is responsible by reason of fire or other casualty and as a
consequence of the exercise of the power of eminent domain and shall surrender
the Property and all alterations and additions thereto not removed by Tenant
pursuant to Section 5.2, at the end of the Term, in such condition, first
removing all goods, fixtures and effects of the Tenant and, to the extent
specified by the Landlord by notice

 

10

--------------------------------------------------------------------------------


 

to the Tenant, all alterations and additions made by the Tenant and repairing
any damage caused by such removal and restoring the Property and leaving them
clear and neat.  The Tenant shall not permit or commit any waste and shall be
responsible for repairs which may be necessary by reason of damages caused by
the Tenant or any of the contractors, suppliers, or invitees of the Tenant.

 

6.3                                 Delays in landlord’s Services.  The Landlord
shall not be liable to the Tenant for any compensation or reduction of rent by
reason of inconvenience or annoyance or for loss of business arising from the
necessity of the Landlord or its agents entering the property for any purposes
authorized in this Lease, or for repairing the Property or any portion of the
Building, excepting that caused by Landlord’s (or Landlord’s servants, agents,
or employees) negligent or intentional acts.  In case the Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on the
Landlord’s part, by reason of any External Cause, the Landlord shall not be
liable to the Tenant therefor, nor, except as expressly otherwise provided in
this Lease, or except as the same may be caused by Landlord’s (or  Landlord’s
servants, agents, or employees) negligent or intentional acts, shall the Tenant
be entitled to any abatement or reduction of rent by reason thereof, nor shall
the same give rise to a claim in the Tenant’s favor that such failure
constitutes actual or constructive, total or partial, eviction from the
Premises.

 

The Landlord reserves the right to stop any service or utility system when
necessary by reason of accident or emergency, until necessary repairs have been
completed, provided, however, that in each instance of stoppage, the Landlord
shall exercise reasonable diligence to eliminate the cause thereof.  Except in
case of emergency repairs, the Landlord will give the Tenant reasonable prior
notice and reasonable opportunity to avoid unnecessary inconvenience to the
Tenant by reason thereof.  In no event shall the Landlord have any liability to
the Tenant for the unavailability of heat, light or any utility or service to be
provided by the Landlord to the extent that such unavailability is caused by
External Causes.

 

7.                                       Tenant Covenants.  The Tenant covenants
during the Term and for such further time as the Tenant occupies any part of the
Property:

 

7.1                                 Permitted Uses.  The Tenant shall occupy the
Property for Manufacturing and Distribution with office use incidental thereto
and any such other use as Landlord and Tenant may agree to in writing from
time-to-time, but no other use.  The Tenant shall comply with all requirements
of public authorities and of the Board of Fire Underwriters in connection with
methods of storage, use and disposal of Tenant’s equipment and inventory.  The
Tenant shall not permit in the Property any activity that constitutes a nuisance
as determined by principles of law, or the emission from the Property of any
noise, odor, or vibration in excess of limits allowed by applicable federal,
state or local law, without in each case receiving an appropriate permit
therefor, nor use or devote the Premises or any part thereof for any purpose
which is contrary to law or ordinance or liable to invalidate or Increase
premiums for any insurance on the Building or Its contents or liable to render
necessary any alteration or addition to the Building, nor commit or permit any
waste in or with respect to the Property.

 

11

--------------------------------------------------------------------------------


 

7.2                                 Laws, and Regulations.  The Tenant shall
comply with all federal, state and local laws, regulations, ordinances,
executive orders and similar requirements in effect from time to time applicable
to its use and occupancy of the Property except as to any federal, state and
local laws, regulations, ordinances, executive orders or similar requirements,
the enforcement of which Tenant is contesting by appropriate proceedings
diligently conducted and pursued, provided Tenant has not been enjoined from
contesting same, the failure to so comply does not result in the creation or
continuation of any activity that constitutes a nuisance as determined by
principles of law and Tenant has provided reasonable prior notice to the
Landlord of its intent to contest the foregoing with reasonable notice
thereafter of the progress of such contest.

 

7.3                                 Hazardous Materials.

 

(a)                                  For purposes of this Lease, “Hazardous
Materials” means any explosives, radioactive materials, hazardous wastes, or
hazardous substances, including without limitation substances defined as
“hazardous substances” in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended 42 U.S.C. 9601-9657; the Hazardous
Materials Transportation Act of 1975, 449 U.S.C. 1801-1812; the Resource
Conservation and Recovery Act of 1976, 42
U.S.C. 6901-6987; or any other federal, state or local statute, law, ordinance,
code, rule, regulation, order, or decree regulating, relating to, or imposing
liability or standards of conduct concerning hazardous materials, waste,
including infectious waste, or substances now or at any time hereafter in effect
(collectively, “Hazardous Materials Laws”).

 

(b)                                 Tenant will not cause or permit the storage,
use, generation, or disposition of any Hazardous Materials in, on, or about the
Property or the Building by Tenant, its agents, employees, or contractors,
except in accordance with applicable federal, state or local laws or
regulations.  Tenant will not permit the Property to be used or operated in a
manner that may cause the Property or the Building to be contaminated by any
Hazardous Materials in violation of any Hazardous Materials Laws.  Tenant will
immediately advise Landlord in writing of (i) any and all enforcement, cleanup,
remedial, removal, or other governmental or regulatory actions instituted,
completed, or threatened pursuant to any Hazardous Materials laws relating to
any Hazardous Materials affecting the Property; and (ii) all claims made or
threatened by any third party against Tenant, Landlord, or the Property relating
to damage, contribution, cost recovery, compensation, loss or Injury resulting
from any Hazardous Materials on or about the Property.  Without Landlord’s prior
written consent, which consent will not be unreasonably withheld or delayed,
Tenant will not take any remedial action or enter into any agreements or
settlements in response to the presence of any Hazardous materials in, on or
about the Property.

 

(c)                                  Tenant agrees, at its sole cost and
expense, to comply with all federal, state and local laws in connection with the
disposal of Infectious Waste.  Infectious Waste shall be segregated into plastic
bags which are impervious to moisture and have a strength sufficient to preclude
ripping, tearing, or bursting under normal conditions of usage

 

12

--------------------------------------------------------------------------------


 

and of handling.  Each exterior bag shall be red in color.  Sharps (needles,
syringes and scalpels) shall be contained in disposable, rigid, puncture proof
containers which are taped closed or tightly lidded to preclude loss of contents
and clearly labeled “SHARPS”.

 

As used herein, the term “Infectious Waste” shall include: (1) wastes deemed
infectious by the generator; (2) cultures and stocks of infectious agents,
including specimen cultures, wastes from the production of biologicals and
discarded live vaccines; (3) laboratory wastes; (4) pathological wastes;
(5) animal carcasses; (6) human and animal blood specimens or products;
(7) patient wastes such as bandages and disposable gowns; (8) sharp wastes; and
(9) any material generated by research facilities  pertaining to the production
or testing of biological agents.

 

(d)                                 Tenant will be solely responsible for and
will defend, indemnify and hold Landlord, its agents, and employees harmless
from and against all claims, costs and liabilities, including reasonable
attorney’s fees and costs, arising out of or in connection with Tenant’s breach
of its obligations in this Section 7.3.  Tenant will be solely responsible for
and will defend, indemnify, and hold Landlord, its agents, and employees
harmless from and against any and all claims, costs, and liabilities, including
reasonable attorney’s fees and costs, arising out of or in connection with the
removal, cleanup, and restoration work and materials necessary to return the
Property and any other property of whatever nature located on the Building to
their condition existing prior to the appearance of Tenant’s Hazardous Materials
or Infectious Waste on the Property.  Tenant’s obligations under this
Section 7.3 will survive the expiration or other termination of this Lease.

 

7.4                                 Safety Compliance.  The Tenant shall keep
the Property equipped with all safety appliances required by law or ordinance or
any other regulations of any public authority because of any use made by the
Tenant and to procure all licenses and permits so required because of such use
and, if requested by the Landlord, do any work so required by any such law,
ordinance or regulation, because of such use, it being understood that the
foregoing provisions shall not be construed to broaden in any way the Tenant’s
Permitted Uses.

 

7.5                                 Landlord’s Entry.  The Landlord and its
agents shall have the right, but not the duty, upon reasonable prior notice to
the Tenant and only when accompanied by a representative of Tenant, except in
cases of emergency when prior notice cannot reasonably be given, to inspect the
property at anytime to determine whether the Tenant is complying with the Terms
of this Lease and to enter the Property at all reasonable hours for the purpose
of inspecting, or to fulfill any Landlord obligation and to show the Property to
prospective purchasers and mortgagees.

 

7.6                                 Floor Load.  The Tenant shall not place a
load upon any floor in the Property exceeding the floor load per square foot of
area which such floor was designed to carry and which is allowed by law; and not
move any safe, vault or other heavy equipment in, about or out of the Property
except in such manner and at such time as the Landlord shall in each instance
reasonably authorize consistent with the foregoing.  The Tenant’s machines

 

13

--------------------------------------------------------------------------------


 

and mechanical equipment shall be placed and maintained by the Tenant at the
Tenant’s expense in settings sufficient to absorb or prevent vibration or noise
that may be transmitted to the Building structure or to any other space in the
Building.

 

7.7                                 Personal Property Tax.  The Tenant shall pay
promptly when due all taxes which may be imposed upon personal property
(including, without limitation, fixtures and equipment) in the Premises to
whomever assessed other than taxes contested by appropriate proceedings
diligently conducted and pursued and of which proceedings Landlord is given
prior notice and reasonable notice thereafter of the progress thereof.

 

7.8                                 Assignment and Subleases.  Except as
otherwise provided herein, the Tenant shall not assign, mortgage, pledge,
hypothecate or otherwise transfer this Lease voluntarily or by operation of law,
or sublet (which term without limitation, shall include granting of concessions,
licenses and the like) the whole or any part of the Premises without in each
instance, having first received the consent of the Landlord which consent shall
not be unreasonably withheld or delayed.  Any assignment or sublease made
without such consent shall be void.  Whether or not the Landlord consents to any
assignment or subletting, the Tenant named herein shall remain fully and
primarily liable for the obligations of the tenant hereunder, including, without
limitation, the obligation to pay Annual Fixed Rent and Additional Rent provided
under this Lease.  The Tenant shall give the Landlord notice of any proposed
sublease or assignment, specifying the provisions of the proposed subletting or
assignment, including (i) the name and address of the proposed subtenant or
assignee, (ii) the subtenant’s or assignee’s most recent annual financial
statement, (iii) all of the terms and provisions upon which the proposed
subletting or assignment is to be made and such other information concerning the
proposed subtenant or assignee as the Tenant has obtained in connection with the
proposed subletting or assignment.  The Tenant shall reimburse the Landlord
promptly for reasonable legal and other expenses incurred by the Landlord in
connection with any request by the Tenant for consent to any assignment or
subletting.  If this Lease is assigned, or if the Premises or any part thereof
is sublet or occupied by anyone other than the Tenant, the Landlord may, at any
time and from time to time, collect rent and other charges from the assignee,
sublessee or occupant and apply the net amount collected to the rent and other
charges herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of the prohibition contained in this
Section 7.8 or the acceptance of the assignee, sublessee or occupant as a
tenant, or a release of covenants on the part of the Tenant herein contained
(Tenant’s liability to be primary, joint and several with assignee or
subtenant).  The consent by the Landlord to an assignment or subletting shall
not be construed to relieve the Tenant from obtaining the express consent in
writing of the Landlord to any further assignment or subletting.

 

The Landlord shall not be deemed to be unreasonable in withholding its consent
to any proposed assignment or subletting by the Tenant based on any of the
following factors:

 

(a)                                  The business of the proposed occupant is
not consistent with the use that Landlord desires for the Property.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The proposed occupant would occupy less than
all of the Tenant’s space.

 

(c)                                  The Tenant shall pay to the Landlord Fifty
percent (50%) of the amount the Tenant receives from any subtenant or assignee
as rent, additional rent or other form of compensation or reimbursement in
excess of (i) the Annual Fixed Rent, Additional Rent and other monies otherwise
due to the Landlord pursuant to this Lease (allocable in the case of at sublease
to that portion of the Premises being subleased), and (ii) any reasonable
expenses incurred and paid by the Tenant in connection with such sublease or
assignment such as brokerage commissions, fees for legal services and expenses
of preparing the Premises for occupancy by such subtenant or assignee.

 

Notwithstanding anything contained herein to the contrary, Tenant may assign
this Lease or sublet all or any portion of the Premises to any entity affiliated
with Tenant such as a parent, subsidiary, brother-sister entity, an entity of
which the voting control is owned by Joel E. Bickell, Peter Bickel and/or Robert
Gould and to any successor entity to Tenant by merger or consolidation,
provided, however, that Tenant shall provide prior written notice to Landlord
accompanied by the information required to be provided to Landlord in the
beginning of this Section 7.8 and Tenant shall remain jointly and severally and
primarily liable with any assignee or subtenant under this Lease.

 

8.                                       Indemnity and Insurance.

 

8.1                                 Indemnity.  To the maximum extent this
agreement may be made effective according to law, the Tenant agrees to indemnify
and save harmless the Landlord from and against all claims of whatever nature
arising from any act, omission or negligence of the Tenant, or the Tenant’s
contractors, licensees, invitees, agents, servants or employees, or arising from
any accident, injury or damage whatsoever caused to any person or property,
occurring after the date that possession of the Property is first delivered to
the Tenant and until the end of the Term and thereafter, so long as the Tenant
is in occupancy of any part of the Property, in or about the Property except to
the extent any such claim is due to the act or neglect of the Landlord, its
contractors, licensees, invitees, agents, servants or employees.  This indemnity
and hold harmless agreement shall include indemnity against reasonable attorneys
fees and all other reasonable costs, expenses and liabilities incurred or in
connection with any such claim or proceeding brought thereon, and the defense
thereof.

 

To the maximum extent this agreement may be made effective according to law, the
Landlord agrees to indemnify and save harmless the Tenant from and against all
claims of whatever nature arising from any act, omission or negligence of the
Landlord, or the Landlord’s contractors, licensees, invitees, agents, servants
or employees, or arising from any accident, injury or damage whatsoever caused
to any person or property, occurring after the date that possession of the
Property is first delivered to the Tenant and until the end of the Term and
thereafter, so long as the Tenant is in occupancy of any part of the Property,
in or about the Property, except to the extent any such claim is due to the act
or neglect of the

 

15

--------------------------------------------------------------------------------


 

Tenant, its contractors, licensees, invitees, agents, servants or employees. 
This indemnity and hold harmless agreement shall include indemnity against
reasonable attorneys fees and all other reasonable costs, expenses and
liabilities incurred or in connection with any such claim or proceeding brought
thereon, and the defense thereof.

 

8.2                                 Liability Insurance.  The Tenant agrees to
maintain in full force from the date upon which the Tenant first enters the
Premises for any reason, throughout the Term, and thereafter, so long as the
Tenant is in occupancy of any part of the Premises, a policy of comprehensive
general liability insurance under which the Landlord ( and any individuals or
entities affiliated with the Landlord, and any holder of a mortgage on the
property of whom the Tenant is notified by the Landlord ) is named as insured,
and under which the insurer provides a contractual liability endorsement
insuring against all cost, expense and liability arising out of or based upon
any and all claims, accidents, injuries and damages for which the Landlord is
entitled to indemnity under Section 8.1, in the broadest form of such coverage
from time to time available.  Each policy shall be noncancellable and
nonamendable (to the extent that any proposed amendment reduces the limits or
the scope of the insurance required in this lease ) with respect to the Landlord
and mortgagees without thirty (30) days prior notice to the Landlord and
mortgagees and at the election of the Landlord, either a certificate of
insurance or a duplicate original policy shall be delivered to the Landlord. 
The minimum limits of liability of such insurance as of the Commencement Date
shall be Three Million Dollars ($3,000,000.00) for combined bodily injury or
death and damage to property (per occurrence) or such other limits as are
required by the Agency under the Agency Lease, and from time to time during the
Term such limits of liability shall be increased to reflect such higher limits
as are appropriate for such risks at that time and subject to then current
market conditions for such insurance.

 

8.3                                 Personal Property Risk.  The Tenant agrees
that all of the furnishings, fixtures, equipment, effects and property of every
kind, nature and description of the Tenant and of all persons claiming by,
through or under the Tenant which, during the continuance of this Lease or any
occupancy of the Premises by the Tenant or anyone claiming under the Tenant, may
be on the Property shall be at the sole risk and hazard of the Tenant and if the
whole or any part thereof shall be damaged by fire, water or otherwise, or by
leakage or bursting of water pipes, steam pipes, or other pipes, by theft or any
other cause, no part of said loss or damage is to be charged to or be borne by
the Landlord, except that the Landlord shall in no event be exonerated from any
liability to the Tenant or to any person, for any injury, loss, damage or
liability to the extent such exoneration is prohibited by law.

 

8.4                                 Landlord’s Insurance.  The Landlord shall
carry such casualty and liability insurance upon and with respect to the
Property as may from time to time be deemed reasonably prudent by the Landlord
or required by any mortgagee holding a mortgage thereon and in any event,
insurance against loss by fire and all risks including loss of rents, now
covered by extended coverage for the full replacement cost of the Property or in
any greater amount the Landlord’s mortgagee deems reasonable and appropriate. 
Notwithstanding the foregoing, Landlord shall provide a description and the
anticipated premium cost to Tenant before each policy is purchased or renewed. 
Tenant shall have the right at any time or times

 

16

--------------------------------------------------------------------------------


 

during the Term to obtain competitive quotes from other insurance companies of
comparable standing to those proposed by the Landlord and acceptable to the
Agency and Landlord’s mortgagee and the Landlord may elect to match the
competitive quotes obtained by Tenant and if Landlord does not do so, Tenant may
at its option select one or more insurance companies issuing such competitive
quotes, with the consent of the Landlord, which consent will not be unreasonably
withheld or delayed.

 

8.5                                 Waiver of Subrogation.  Any insurance
carried by either party with respect to the Building, Premises, or any property
therein or occurrences thereon shall, without further request by either party,
if it can be so without additional premium, or with an additional premium which
the other party elects to pay, include a clause or endorsement denying to the
insurer rights of subrogation against the other party to the extent rights have
been waived by the insured prior to occurrence of injury or loss.  Each party,
notwithstanding any provisions of this Lease to the contrary, hereby waives any
rights of recovery against the other for injury or loss, including, without
limitation, injury or loss caused by negligence of such other party, due to
hazards covered by insurance containing such clause or endorsement to the extent
of such insurance coverage.

 

9.                                       Casualty and Eminent Domain.

 

9.1                                 Restoration Following Partial Damage.  If,
during the Term, the Building or Premises shall be partially damaged by fire or
casualty, subject to the exceptions and limitations provided below, the Landlord
shall repair or restore the Building or Premises within ninety (90) days
thereafter, to substantially the condition thereof immediately prior to such
damage, but the Landlord shall not be responsible for delay in such repair or
restoration due to External Causes.  Tenant’s liability for Annual Fixed Rent
and Additional Rent and other charges shall abate as of the date of such
casualty in a proportion equal to the portion of the Premises damaged.  If the
cost to repair or restore the Building exceeds $300,000, the Landlord shall have
no obligation to expend in the repair or reconstruction of the Building more
than the actual amount of the insurance proceeds made available to the Landlord
by its insurer and not retained by the Landlord’s mortgagee.  Landlord shall
make diligent good faith efforts to promptly file an appropriate claim for such
insurance proceeds and obtain the consent of the Landlord’s mortgagee thereto. 
Any repair or restoration of the Building or the Premises shall be altered to
the extent necessary to comply with then current laws and applicable codes.

 

9.2                                         Restoration or Termination Following
Total damage or Destruction.  In the event the Premises are damaged or destroyed
by fire or other casualty:

 

(a)                                  during the last eighteen (18) months of the
Initial Term (provided Tenant has not elected to extend the Term pursuant to
Section 2.3 prior to the date of said damage or destruction or any Extended
Term); or

 

(b)                                 such that the Premises are totally destroyed
or are rendered substantially or wholly untenantable; or

 

17

--------------------------------------------------------------------------------


 

(c)                                  such that more than fifty percent (50%) of
the Premises are damaged or destroyed and cannot be repaired with reasonable
diligence so as to be fit for occupancy within two hundred (200) days following
the date of such casualty; or

 

(d)                                 after filing an appropriate claim, the
Landlord has reasonably determined there are not or will not be sufficient
insurance proceeds to cover not less than ninety percent (90%) of the cost of
repairing or restoring the Building or Premises or the Landlord’s mortgagee of
the Property will not release such insurance proceeds to Landlord for any reason
other than the existence of an event of default due to Landlord’s
non-performance under the mortgage, and has so notified the Tenant within ninety
(90) days following the date of such casualty,

 

then and in any such event, Landlord or Tenant may elect, by written notice
delivered to the other party within thirty (30) days following the date of such
casualty upon the occurrence of an event described in paragraphs (a), (b) or
(c) above or within thirty (30) days after the notification from the Landlord to
Tenant under paragraph (d) above, to terminate this Lease, in which event this
Lease shall terminate as of the date of such casualty as if such date was the
date specified herein for expiration of the Term hereof.

 

In the event neither Landlord nor Tenant elects to terminate this Lease as
aforesaid, Landlord shall promptly commence and diligently prosecute to
completion the restoration or reconstruction of those portions of the Premises
damaged or destroyed by such casualty, and Tenant’s liability for Annual Fixed
Rent, Additional Rent and other charges shall abate as of the date of such
casualty in a proportion equal to the portion of the Premises rendered
substantially or wholly untenantable by such casualty until the repair or
reconstruction is completed so as to render the Premises fit for occupancy.

 

In the event Landlord fails to substantially complete the repair or
reconstruction of the Premises within two hundred (200) days following the date
of such casualty such that the Premises are ready for occupancy and resumption
of Tenant’s business operations, unless such failure is due to External Causes,
Tenant may elect, by written notice delivered to the Landlord within five
(5) days following expiration of said two hundred (200) day period, to terminate
this Lease, in which event this Lease shall terminate as of the date of such
casualty as if such date was the date specified herein for expiration of the
Term hereof.

 

9.3                                 Eminent Domain.  Except as hereinafter
provided, if the Premises, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for the Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, the Landlord or the Tenant shall have the right to terminate this Lease
by notice to the other of its desire to do so, provided that such notice is
given not later than thirty (30) days after the effective date of such taking. 
If so much of the Building shall be so taken that the Landlord determines that
it would be appropriate to raze or substantially alter the Building, the
Landlord shall have the right to terminate this Lease by giving notice to the

 

18

--------------------------------------------------------------------------------


 

Tenant of the Landlord’s desire to do so not later than thirty (30) days after
the effective date of such taking.

 

Should any part of the Premises be so taken or condemned during the Term, and
should this Lease be not terminated in accordance with the foregoing provisions,
the Landlord agrees to use reasonable efforts to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable, subject,
however, to applicable laws and codes then in existence and to the availability
of sufficient proceeds from the eminent domain taking not retained by any
mortgage or ground lessor.

 

9.4                                 Rent After Casualty or Taking.  If the
Premises shall be damaged by fire or other casualty, the Annual Fixed Rent and
Additional Rent shall not abate except to the extent that the Landlord is fully
compensated therefor by any lost rent insurance maintained by Landlord at
Tenant’s expense pursuant to Section 8.4.

 

In the event of a taking which permanently reduces the area of the Premises, a
just proportion of the Annual Fixed Rent shall be abated for the remainder of
the Term.

 

9.5                                 Temporary Taking.  In the event of any
taking of the Premises other than the Building or any part thereof for a
temporary use not in excess of six (6) months which does not materially
interfere with or impair the Tenant’s use and occupancy of the Premises,
(i) this Lease shall be and remain unaffected thereby and Annual Fixed Rent and
Additional Rent shall not abate, and (ii) the Tenant shall be entitled to
receive for itself such portion and portions of any award made for such use with
respect to the period of the taking which is within the Term.

 

9.6                                 Taking Award.  The Landlord shall have and
hereby reserves and excepts, and the Tenant hereby grants and assigns to the
Landlord, all rights to recover for damages to the Building and the Land, and
the leasehold interest hereby created, and to compensation accrued or hereafter
to accrue by reason of such taking, damage or destruction, as aforesaid, and by
way of confirming the foregoing, the Tenant hereby grants and assigns to the
Landlord, all rights to such damages or compensation.  Nothing contained herein
shall be construed to prevent the Tenant from prosecuting in any condemnation
proceedings a claim for relocation expenses non-permanent alterations and trade
fixtures as described in Section 5.2 provided that such action shall not affect
the amount of compensation otherwise recoverable by the Landlord from the taking
authority pursuant to the preceding sentence.

 

10.                                 Default.

 

10.1                           Tenant’s Default.  Each of the following shall
constitute an Event of Default:

 

(a)                                  Failure on the part of the Tenant to pay
the Annual Fixed Rent, Additional Rent or other charges for which provision is
made herein on or before the date on

 

19

--------------------------------------------------------------------------------


 

which the same become due and payable, if such condition continues for ten (10)
days after the same are due.

 

(b)                                 Failure on the part of the Tenant to perform
or observe any other term or condition contained in this Lease and/or failure to
continuously occupy the Property for a period in excess of forty-five (45) days,
if the Tenant shall not cure such failure within forty-five (45) days after
notice from the Landlord to the Tenant thereof, provided that in the case of
breaches of obligations under this Lease which are susceptible to cure but
cannot be cured within forty-five (45) days through the exercise of due
diligence, so long as the Tenant commences such cure within forty-five (45)
days, such breach remains susceptible to cure, and the Tenant diligently pursues
such cure, such breach shall not be deemed to create an Event of Default.

 

(c)                                  The taking of the estate hereby created on
execution or by other process of law; or a judicial declaration that the Tenant
is bankrupt or insolvent according to law; or any assignment of the property of
the Tenant for the benefit of creditors; or the appointment of a receiver,
guardian, conservator, trustee in bankruptcy or other similar officer to take
charge of all or any substantial part of the Tenant’s property by a court of
competent jurisdiction; or the filing of an involuntary petition against the
Tenant under any provisions of the bankruptcy act now or hereafter enacted; the
filing by the Tenant of any voluntary petition for relief under provisions of
any bankruptcy law now or hereafter enacted and with respect to any of the above
commenced or instituted against the Tenant, the failure of Tenant to stay or
discharge same within ninety (90) days thereafter.

 

If an Event of Default shall occur, then, in any such case, whether or not the
Term shall have begun, the Landlord lawfully may, immediately or at any time
thereafter, give notice to the Tenant specifying the Event of Default and this
Lease shall come to an end on the date specified therein as fully and completely
as if such date ware the date herein originally fixed for the expiration of the
Lease Term, and the Tenant will then quit and surrender the Premises to the
Landlord, but the Tenant shall remain liable as hereinafter provided.

 

10.2                           Damages.  In the event that this Lease is
terminated, the Tenant shall pay punctually to the Landlord all the sums
including, but not limited to, Annual Fixed Rent and Additional Rent (Periodic
Payments) and perform all the obligations which the Tenant covenants in this
Lease to and to perform in the same manner and to the same extent and at the
same time as if this Lease had not been terminated.  In calculating the amounts
to be paid by the Tenant under the foregoing covenant, the Tenant shall be
credited with the net proceeds of any rent obtained by reletting the Premises,
after deducting all the Landlord’s expenses in connection with such reletting,
including, without limitation, all repossession costs, brokerage commissions,
reasonable fees for legal services and expenses of preparing the Premises for
such reletting.  The Tenant shall also be entitled to credit against the last
Periodic Payment which would otherwise become due for the amount, if any, paid
to the Landlord as damages awarded to Landlord as a result of any action
commenced against the Tenant to enforce this Lease.  The Landlord may (i) relet
the Premise, or any part or parts thereof, for a

 

20

--------------------------------------------------------------------------------


 

term or terms which may, at the Landlord’s option, exceed or be equal to or less
than the period which would otherwise have constituted the balance of the Term,
and may grant such concessions and free rent as the Landlord in its reasonable
commercial judgment considers advisable or necessary to relet the same and
(ii) make such alterations, repairs and improvements in the Premises as the
Landlord in its reasonable commercial judgment considers advisable or necessary
to relet the same.  No action of the Landlord in accordance with the foregoing
or failure to relet or to collect rent under reletting shall operate to release
or reduce the Tenant’s liability.  The Landlord shall be entitled to seek to
rent other properties of the Landlord prior to reletting the Premises.  The
Landlord shall make reasonable efforts to mitigate its damages upon the
occurrence of an Event of Default by Tenant.

 

10.3                           Landlord’s Default.  In the event of the failure
on the part of the Landlord to perform or observe any term or condition
contained in this Lease or the Agency Lease, and if the Landlord shall not cure
such failure within forty-five (45) days after notice from the Tenant to the
Landlord thereof (provided that in the case of breaches or obligations under
this Lease which are susceptible to cure but cannot be cured within forty-five
(45) days through the exercise of due diligence, so long as the Landlord
commences such cure within forty-five (45) days, such breach remains susceptible
to cure and the Landlord diligently pursues such cure, such breach shall not be
deemed to create an event of default by Landlord), Tenant may exercise such
remedies as may exist at law or equity as a result of such event of default by
the Landlord.  Nothing contained in this Section 10.3 shall be deemed to extend
those time periods or require any additional notices to the Landlord under
Section 9.2.

 

10.4                           Cumulative Rights.  The specific remedies to
which a party may resort under the terms of this Lease are cumulative and are
rot intended to be exclusive of any other remedies or means or redress to which
it may be lawfully entitled in case of any breach or threatened breach by the
other party of any provisions of this Lease.  In addition to the other remedies
provided in this Lease, a party shall be entitled to the restraint by injunction
of the violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to a decree compelling specific
performance of any such covenants, conditions or provisions.  Nothing contained
in this Lease shall limit or prejudice the right of the Landlord to prove for
and obtain in proceedings for bankruptcy, insolvency or like proceedings by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule or law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

 

10.5                           Landlord’s or Tenant’s Self-help.  If a party
shall at any time default in the performance of any obligation under this Lease,
the other party shall have the right, but not the obligation, upon reasonable,
but in no event more than ten (10) days’, notice to such other party (except in
case of emergency in which case no notice need be given), to perform such
obligation.  A party may exercise its rights under this Section without waiving
any other of its rights or releasing the other party from any of its obligations
under this Lease.  Nothing herein shall permit Tenant to set off from monies due
Landlord contrary to the provisions of Section 3.6.

 

21

--------------------------------------------------------------------------------


 

10.6                           Enforcement Expenses.  A non-complying party
shall promptly reimburse the other party for all costs and expenses, including
without limitation reasonable legal fees, incurred by such other party in
exercising and enforcing its rights under this Lease following the failure of
such non-complying party to comply with its obligations hereunder, whether or
not such failure constitutes an Event of Default on the part of the
non-complying party.

 

10.7                           Late Charges and Interest on Overdue Payments. 
In the event that any payment of Annual Fixed Rent of Additional Rent shall
remain unpaid for a period of eight (8) days following notice by the Landlord to
the Tenant that such payment is overdue, there shall become due to the Landlord
from the Tenant, as Additional Rent and as compensation for the Landlord’s extra
administrative costs in investigating the circumstances of late rent, a late
charge of one and one-half percent (1 1/2%) of the amount overdue.  In addition,
any Annual Fixed Rent and Additional Rent not paid within such eight (8) day
grace period shall bear interest from the date due to the Landlord until paid at
the variable rate (the “Default Interest Rate”) equal to the rate at which
interest accrues on amounts not paid when due under the terms of the Landlord’s
financing for the Property.

 

11.                                 Mortgagees’ Rights.

 

11.1                           Subordination.  This Lease shall at all times be
subject and subordinate to any and all mortgages on the Property, so that the
lien of any such mortgage shall be superior to all right hereby or hereafter
vested in the Tenant, provided, however, that any mortgagee shall agree that the
Tenant’s possession, use and occupancy of the Premises shall not be disturbed in
the event of any foreclosure of any such mortgage unless there then exists an
Event of Default by the Tenant beyond any applicable grace or cure period.

 

11.2                           Prepayment of Rent not to Bind Mortgagee.  No
Annual Fixed Rent, or any other charge payable to the Landlord shall be paid
more than thirty (30) days prior to the due date thereof under the terms of this
Lease and payments made in violation of this provision shall (except to the
extent that such payments are actually received by a mortgagee) be a nullity as
against such mortgagee and the Tenant shall be liable for the amount of such
payments to such mortgagee.

 

11.3                           Tenant’s Duty to Notify Mortgagee; Mortgagee’s
Ability to Cure.  No act or failure to act on the part of the Landlord which
would entitle the Tenant under the terms of this Lease, or by law, to be relived
of the Tenant’s obligation to pay Annual Fixed Rent or Additional Rent hereunder
or to terminate this Lease, shall result in a release or termination of such
obligations of the Tenant or a termination of this Lease unless (i) the Tenant
shall have first given written notice of the Landlord’s act or failure to act to
the Landlord’s mortgagees of record, if any whose identity and address the
Tenant shall have been given notice, specifying the act or failure to act on the
part of the Landlord which gives basis to the Tenant’s rights, and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter, which
shall include a reasonable time not to exceed thirty (30) days above the cure
period set forth in Section 10.3, for such

 

22

--------------------------------------------------------------------------------


 

mortgagee, to obtain possession of the Property if possession is necessary for
the mortgagee to correct or cure the condition and if the mortgagee notifies the
Tenant of its intention to take possession of the Property and correct or cure
such condition.

 

11.4                           Estoppel Certificates.  The Tenant shall from
time to time, upon not less than fifteen (15) days prior written request by the
Landlord, execute, acknowledge and deliver to the Landlord a statement in
writing certifying to the Landlord or independent third party, with a true
correct copy of this Lease attached thereto the following facts, if true, and if
untrue, the reasons therefor: (i) that this Lease is unmodified and in full
force and effect (or, if there have been any modifications, that the same is in
full force and effect as modified and stating the modifications); (ii) that the
Tenant has no knowledge of any defenses, offsets or counter claims against its
obligations to pay the Annual Fixed Rent and Additional Rent and to perform its
other covenants under this Lease (or if there are any defenses, offsets, or
counterclaims, setting them forth in reasonable detail); (iii) that there are no
known uncured defaults of the Landlord or the Tenant under this Lease (or if
there are known defaults, setting them forth in reasonable detail); (iv) the
dates to which the Annual Fixed Rent, Additional Rent and other charges have
been paid ; (v) the extent to which the Tenant has exercised the options set
forth in Section 2.3; (vi) that Tenant has accepted, is satisfied with, and is
in full possession of the Premises, including all improvements, additions, and
alterations thereto required to be made by Landlord under the Lease; (vii) that
the Landlord has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the Term of the lease as specified
in the Lease (or if there is any known non-compliance, setting it forth in
reasonable detail); (viii) the Term, the Commencement Date and that Tenant has
been in occupancy since the Commencement Date and paying rent since the
Commencement Date; (ix) that no monetary or other considerations have been
granted to Tenant by Landlord for entering into this Lease, except as specified;
(x) that Tenant has no notice of a prior assignment, hypothecation, or pledge of
rents or of the Lease; (xi) that the Lease represents the entire agreement
between Landlord and Tenant; (xii) that no prepayment or reduction of rent and
no modification, termination or acceptance of Lease will be valid as to the
patty to whom such certificate is addressed without the consent of such party;
(xiii) that any notice to Tenant may be given it by certified mail or registered
mail, return receipt requested, or delivered, at the Premises, or at another
address specified ;and (xiv) such other matters with respect to the Tenant’s
occupancy and this Lease as the Landlord’s mortgagee may reasonably request.  On
the Commencement Date, the Tenant shall, at the request of the Landlord,
promptly execute, acknowledge and deliver to the Landlord a statement in writing
that the Commencement Date has occurred, that the Annual Fixed Rent has begun to
accrue and that the Tenant has taken Occupancy of the Premises.  Any statement
delivered pursuant to this Section may be relied upon by any prospective
purchaser or mortgagee of the Premises and shall be binding on that Tenant.

 

12.                                 Right of First Refusal; Purchase Option.

 

12.1                           Right of First Refusal.  If during the Initial
Term or any Extension Term of this Lease, Landlord receives a bona fide arm’s
length offer to purchase the Premises which is acceptable to Landlord (the
“Offer”) from any third party (the “Transferee”), Landlord shall

 

23

--------------------------------------------------------------------------------


 

send a notice (herein referred to as the “Transfer Notice”) to Tenant. The
Transfer No be accompanied by a copy of the Offer including the name and address
of the of shall state the desire of Landlord to sell the Premises on such terms
and cor Thereafter, Tenant shall have the right, which shall be non-assignable
except as pr Section 7.8, to purchase the Premises at the price and upon the
terms and conditions in the Offer.

 

If Tenant desires to exercise its option, it shall give notice (the “Counter
Notice”) to that effect to Landlord within thirty (30) days after receipt of the
Transfer Notice.  Such Counter Notice shall be accompanied by a cashier’s check
in the amount of any deposit or down payment described in the Offer made payable
to the title company set forth in the Offer (the “Title company”), or the person
designated in the Offer, together with a letter acknowledging Tenant’s agreement
to be bound by the terms and conditions of the Offer.  Such Counter Notice shall
set forth a date not later than sixty (60) days from the service of the Counter
Notice on which the closing shall be held at the office of the Title Company or
at the office of the Niagara County Clerk.  Tenant’s failure to give a timely
Counter Notice (or notice of its refusal to purchase) shall be deemed a waiver
of its right of first refusal to purchase the Premise and Landlord may sell to
the Transferee named in the Transfer Notice.  Upon the Landlord’s failure to
sell to the Transferee pursuant to the terms of such Offer, this right of first
refusal shall remain in effect as to any future offers, whether or not received
from the same Transferee.

 

12.2                                 Purchase Option.  Tenant shall have the
option to purchase the Premises free and clear of all liens and encumbrances
other than easements and restrictions of record that do not impair the
beneficial use and occupancy of the Premises by Tenant, exercisable with ninety
(90) days’ prior notice, only on the tenth (10th), fifteenth (15th) and
twentieth (20th) anniversary of the Commencement Date at the following
applicable prices:

 

•                  if exercised on the tenth (10th) anniversary - $4,754,626

•                  if exercised on the fifteenth (15th) anniversary - $5,622,424

•                  if exercised on the twentieth (20th) anniversary - $6,800,666

 

The closing will take place within ninety (90) days of the effective date of the
notice of exercise of the purchase option by Tenant.  Landlord shall at its
expense, provide Tenant with a fully guaranteed tax and title search and survey
redated no earlier than six (6) months from the closing date and shall deliver
its bargain and sale deed with covenant against grantor’s acts with appropriate
transfer tax stamps attached, conveying good and marketable title to Tenant, and
if necessary for the Agency to remain in title, shall execute and deliver an
assignment of the Agency Lease and PILOT Agreement to Tenant in form reasonably
acceptable to the Tenant and the Agency.

 

13.                                 Miscellaneous.

 

13.1                           Contingencies & Terminations.  This Lease is
subject to the Contingencies set forth on Exhibit E.

 

24

--------------------------------------------------------------------------------


 

13.2                           Intentionally omitted.

 

13.3                           Notice of Lease.  The Tenant agrees not to record
this Lease, but upon request of either party, both parties shall execute and
deliver a memorandum of this Lease in form appropriate for recording or
registration, an Instrument acknowledging the Commencement Date of the Term, and
if this Lease is terminated before the Term expires, an instrument in such form
acknowledging the date of termination.

 

13.4                           Notices.  Whenever any notice, approval, consent,
request, election, offer or acceptance is given or made pursuant to this Lease,
it shall be in writing.  Communications and payments shall be addressed, if to
the Landlord, at the Landlord’s Address for Notices as set forth in Exhibit A or
at such other address as may have been specified by prior notice to the Tenant;
and if to the Tenant, at the Tenant’s Original Address or at such other place as
may have been specified by prior notice to the Landlord.  Any communication so
addressed shall be deemed duly given on the earliest of (i) the date received
(ii) on the third business day following the day of mailing if mailed by
registered or certified mail, return receipt requested or (iii) on the second
calendar day after confirmed transmission by telecopier.  If the Landlord by
notice to the Tenant at any time designates some other person to receive
payments or notices, all payments or notices thereafter by the Tenant shall be
paid or given to the agent designated until notice to the contrary is received
by the Tenant from the Landlord.

 

Landlord agrees to give to Tenant, copies of all notices relating to Landlord’s
non-performance given to Landlord by the Agency under the Agency Lease or PILOT
Agreement and by any mortgagee with respect to the Premises, promptly upon
receipt by the Landlord.

 

13.5                           Successors and Limitation on Liability of the
Landlord.  The benefits and obligations of this Lease shall run with the land,
and this Lease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the original
Landlord named herein and each successor Landlord shall be liable only for
obligations accruing during the period of its ownership.

 

The obligations of the Landlord shall be binding upon the assets of the Landlord
consisting of an equity ownership of the Property and rental received therefrom,
but not upon other assets of the Landlord and neither the Tenant, nor anyone
claiming by, under or through the Tenant, shall be entitled to obtain any
judgment creating personal liability on the part of the Landlord or enforcing
any obligations of the Landlord against any assets of the Landlord other than an
equity ownership of the Property and the rentals received therefrom.  Nothing
herein shall permit Tenant to set off from monies due to Landlord contrary to
the provisions of Section 3.6.

 

13.6                           Waivers by the Landlord or Tenant.  The failure
of the Landlord or the Tenant to seek redress for violation of, or to insist
upon strict performance of, any covenant

 

25

--------------------------------------------------------------------------------


 

or condition of this Lease, shall not be deemed a waiver of such violation nor
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
the Landlord of Annual Fixed Rent or Additional Rent with knowledge of the
breach of any covenant of this Lease shall not be deemed a waiver of such
breach.  No provision of this Lease shall be deemed to have been waived by the
Landlord, unless such waiver be in writing signed by the Landlord.  No consent
or waiver, express or implied, by a party to or of any breach of any agreement
or duty by the other party shall be construed as a waiver or consent to or of
any other breach of the same or any other agreement or duty.

 

13.7                           Acceptance of Partial Payments of Rent.  No
acceptance by the Landlord of a lesser sum than the Annual Fixed Rent and
Additional Rent then due shall be deemed to be other than a partial installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and the Landlord may accept such check or payment without
prejudice to the Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided.  The delivery of keys to any
employee of the Landlord or to the Landlord’s agent or any employee thereof
shall not operate as a termination of this Lease or a surrender of the Premises.

 

13.8                           Interpretation and Partial Invalidity.  If any
term of this Lease, or the application thereof to any person or circumstances,
shall to any extent be invalid or unenforceable, the remainder of this Lease, or
the application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term of this Lease shall be valid and enforceable to the fullest extent
permitted by law.  The titles of the Sections are for convenience only and not
to be considered in construing this Lease.  This Lease contains all of the
agreements of the parties with respect to the subject matter thereof and
supersedes all prior dealings between them with respect to such subject matter.

 

13.9                           Quiet Enjoyment.  So long as the Tenant pays
Annual Fixed Rent and Additional Rent, performs all other the Tenant covenants
of this Lease and observes all conditions hereof, the Tenant shall peaceably and
quietly have, hold and enjoy the Premises free of any claims by, through or
under the Landlord.

 

13.10                     Brokerage.  The Tenant and Landlord represent and
warrant to each other that it has had no dealings with any broker or agent and
agree to hold each other harmless from any such claim.

 

13.11                     Surrender of Premises and Holding Over.  The Tenant
shall surrender possession of the Premises on the last day of the Term and the
Tenant waives the right to any notice of termination or notice to quit.  The
Tenant covenants that upon the expiration or sooner termination of this Lease,
it shall, without notice, deliver up and surrender possession of the Premises in
the same condition in which the Tenant has agreed to keep the same during the
continuance of this Lease and in accordance with the terms hereof, normal wear
and tear

 

26

--------------------------------------------------------------------------------


 

excepted, first removing therefrom all goods, effects and fixtures of Tenant and
repairing all damage caused by such removal.  Upon the expiration of this Lease
or if the Premises should be abandoned by the Tenant, or this Lease should
terminate for any cause, and at the time of such expiration, vacation,
abandonment or termination, the Tenant or Tenant’s agents, subtenants or any
other person should leave any property of any kind or character on or in the
Premises in the event of termination of the Lease before expiration of the Term
as a result of a court or administrative ruling in any proceeding contested by
the Tenant, for more than sixty (60) days without paying rent at the rate of the
Annual Fixed Rent therefor, the fact of such leaving of property on or in the
Premises shall be conclusive evidence of intent by the Tenant, Tenant’s agents
or subtenants, to abandon such property so left in or upon the Premises, and
such leaving shall constitute abandonment of the property.

 

It is understood and agreed by and between the parties hereto that none of
Landlord’s servants, agents or employees, have or shall have the actual or
apparent authority to waive any portion of this paragraph, and except as
otherwise provided in this Section 13.11, the Tenant shall have no right to
leave any such property upon the Premises without the written consent of
Landlord.

 

Landlord, its agents or attorneys, shall have the right and authority without
notice to Tenant, Tenant’s agent or subtenants, or anyone else, to remove and
destroy, or to sell or authorize disposal of such property abandoned or deemed
abandoned hereunder, or any part thereof, without being in any way liable to the
Tenant therefor.  The said property received therefor shall belong to the
Landlord as compensation for the removal and disposition of said property.

 

Except as otherwise provided in this Section 13.11, if the Tenant fails to
surrender possession of the Premises upon the expiration or sooner termination
of this Lease, the Tenant shall pay to Landlord, as rent for any period after
the expiration or sooner termination of this Lease an amount equal to twice the
Annual Fixed Rent and the Additional Rent required to be paid under this Lease
as applied to any period in which the Tenant shall remain in possession. 
Acceptance by the Landlord of such payments shall not constitute a consent to a
holdover hereunder or result in a renewal or extension of the Tenant’s rights or
occupancy.  Such payments shall be in addition to and shall not affect or limit
the Landlord’s right of re-entry, Landlord’s right to collect such damages as
may be available at law, or any other rights of the Landlord under this Lease or
as provided by law.

 

13.12                     Intentionally omitted.

 

13.13                     Financial Reporting.  If requested by Landlord, Tenant
shall provide Landlord with financial statements of Tenant together with related
statements of Tenant’s operations for Tenant’s most recent fiscal year then
ended, certified to Landlord by an independent certified public accounting firm
(if available) on the anniversary of the Lease.  If certified financial
statements are unavailable, Tenant shall compile and deliver to Landlord
substantially similar statements, attested to by Tenant or other authorized
financial officer.  Landlord agrees to maintain such statements in the strictest
of confidence and Landlord may

 

27

--------------------------------------------------------------------------------


 

provide such statements only to its mortgagee for the purposes of financing or
refinancing any mortgage on the Premises and to the Agency as is required under
the Agency Lease.

 

13.14                     Building and Premises Area.  Prior to the Commencement
Date, Landlord shall deliver to Tenant a statement setting forth the rentable
square feet area of the Building as computed by the Landlord’s architect.  The
amounts of such area shall be deemed incorporated in this Lease.  The Annual
Fixed Rent shall be computed as provided in Exhibit A.

 

13.15                     Counterpart Signatures.  This Lease may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same Instrument.

 

 

LANDLORD:

 

CALAMAR ENTERPRISES, INC.

 

on behalf of Limited Liability Company to be

 

formed

 

 

 

 

 

By:

/s/ Kenneth M. Franasiak

 

 

 

Kenneth M. Franasiak, President

 

 

 

 

TENANT:
SILIPOS INC.

 

 

 

 

 

By:

/s/ Joel E. Bickell

 

 

 

Joel E. Bickell, Chairman/CEO

 

 

28

--------------------------------------------------------------------------------
